ACCEPTED
                                                                                                                       03-16-00232-CV
                                                                                                                             11220253
                                                                                                            THIRD COURT OF APPEALS
                                                                                                                       AUSTIN, TEXAS
                                                                                                                  6/20/2016 9:42:31 AM
                                                                                                                     JEFFREY D. KYLE
                                                                                                                                CLERK




 TEXAS COURT OF APPEALS, THIRD DISTRICT,  ATFILED IN
                                              AUSTIN
                                      3rd COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
                                                                                         6/20/2016 9:42:31 AM
                                                                                           JEFFREY D. KYLE
                                        _________________________________                        Clerk

                                          NO. 03-16-00232-CV
                                       _____________________________________




            Steven B. Aubrey, Individually, and as Beneficiary of, on
       behalf of, and for the benefit of the Aubrey Family Trust, Appellant,

                                                         v.

            United Heritage Credit Union; Wilford P. Schroeder, Jr.;
      Betsy S. Aubrey, Individually and as Trustee and Income Beneficiary
     of the Aubrey Family Trust; Richard B. Aubrey, Jr., Individually, and
     as Remainder Beneficiary of the Aubrey Family Trust; et al., Appellees.


____________________________________________________________________________________________________________________


        From The District Court of Travis County, 250th Judicial District
        No. D-1-GN-15-003836, Honorable Karin Crump, Judge Presiding
_____________________________________________________________________________________________________________________




                                  APPELLANT’S MOTION FOR
                                  EXTENSION TO FILE BRIEF


        COMES NOW, Steven B. Aubrey (“Appellant”) and files his Motion For

Extension To File Brief as follows:




                                                         1
      Appellant’s Brief was due on May 16, 2016. Appellant asks this Court for

an extension to file his Brief with a due date of June 30, 2016.

      Appellant’s original due date of May 16, 2016, was only three days

following the tragic death of Ira Tobolowsky, legal counsel for Appellee Betsy S.

Aubrey. Due to the intense investigation surrounding Mr. Tobolowsky’s passing,

it was not possible for Appellant to timely file his Brief to the Court.

      There have been no previous extensions requested or granted regarding the

filing date for Appellant’s Brief.

      Appellees are not injured by the extension to file Appellant’s Brief. In fact,

the delay in the scheduling of this case must prove beneficial to Appellee Betsy S.

Aubrey, affording her time to secure replacement counsel.

      FOR THESE REASONS, Appellant, Steven B. Aubrey, prays this Court

GRANT his Motion for Extension to File Brief and Order a new date, June 30,

2016, to file said Brief.

                                               Respectfully submitted,

                                               /s/ Steven B. Aubrey____
                                               Steven B. Aubrey, Pro Se
                                               7777 Glen America Apt 223
                                               Dallas, Texas 75225
                                               Telephone: (512) 659-7234
                                               traviscountyfraud@gmail.com




                                           2
                      CERTIFICATE OF CONFERENCE

       I hereby certify that on June 16, 2016, Movant attempted to confer with all
other parties regarding the merits of this Motion in compliance with Texas Rules of
Appellate Procedure 10.1(a)(5). Only one of the parties responded. On June 17,
2016, Appelle Thomas A. Aubrey indicated he was not opposed to the extension.


                                             /s/ Steven B. Aubrey_______
                                             Steven B. Aubrey




                         CERTIFICATE OF SERVICE

      I hereby certify that on the 20th day of June 2016, a true and correct copy of
the above and foregoing has been delivered in accordance with Texas Rules of
Appellate Procedure to all counsel of record as follows:


Via Email: catwell@otoole-atwell.com
Christopher Atwell
O’TOOLE ATWELL, PC
504 Lavaca, Suite 945
Austin, Texas 78701
Telephone: (512) 472-6819
COUNSEL FOR APPELLEE
UNITED HERITAGE CREDIT UNION

Via Email: dbyrne@fbhf.com
Daniel H. Byrne
FRITZ, BYRNE, HEAD & FITZPATRICK, PLLC
221 w. Sixth Street, Suite 960
Austin, Texas 78701
COUNSEL FOR APPELLEE
WILFORD P. SCHROEDER, JR.



                                         3
Via Email: iratobolowsky@tblawfirm.net
TOBOLOWSKY & BURK, PC
4305 West Lovers Lane
Dallas, Texas 75209
COUNSEL FOR APPELLEE
BETSY S. AUBREY

Via Email: jnias@jw.com
James Nias
JACKSON WALKER, L.L.P.
100 Congress Ave., Suite 1100
Austin, Texas 78701
COUNSEL FOR APPELLEE
RICHARD BUCK AUBREY, JR.

Via Email: tom.aubrey@ecolab.com
Thomas A. Aubrey
6243 Vanderbilt Ave.
Dallas, Texas 75214
APPELLEE, PRO SE


                                         /s/ Steven B. Aubrey ____
                                         Steven B. Aubrey




                                   4